Title: To Benjamin Franklin from Joseph-Jérôme Le Français de Lalande, 19 December 1783
From: Lalande, Joseph-Jérôme Le Français de Lalande
To: Franklin, Benjamin


          
            au College royal le 19 dec. 1783.
            Monsieur et illustre confrere
          
          J’ai reçu avec bien de la reconoissance la lettre que votre Excellence a pris la peine de m’ecrire pour m’apprendre les observations de la nouvelle comete; je les communiquerai a l’academie de votre part; mais ce qui m’est personel c’est l’obligation que je vous ai d’avoir daigné vous Souvenir de moi dans cette occasion. Celui qui fait la gloire de l’humanité dans les deux hemispheres est Sur d’exalter l’amour propre de tout autre humain quand il daigne lui donner une marque de consideration ou d’amitié.
          Je Suis avec un profond respect et p.l.n.c.d.s.m. Monsieur et tres respectable frere Votre tres humble et tres obeissant Serviteur
          
            LaLande
          
        